Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS  AMENDMENT                        Authorization for this examiner’s amendment was given in an interview with Mr De Rosa on 2-11-2022                                              .                                                                                                                                             Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.
Claims  9-13  and 19 have been cancelled
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089. SPE  TC  Patel  571  272 2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832